Title: To Benjamin Franklin from Samuel Noble, 11 November 1771
From: Noble, Samuel
To: Franklin, Benjamin


An old friend of Franklin rarely makes his appearance so late in these volumes. But Samuel Noble was clearly such a friend; he has not hitherto come into the correspondence and, as far as we now know, reappears only once. The information about him is almost nonexistent. The connections that he speaks of in Burlington indicate that he was the son of Joseph and Mary Noble of that town, where Joseph died in 1773. He himself was clearly a Philadelphian. But this single letter, and the leather soles that went with it, are all that has transpired about his relationship with Franklin.
 
Well Esteemed Friend Benjamin Franklin
Philada. 11th of the 11 mo. 1771

Thou, being my Neighbour in my Infancy and Acquaintance, and Fellow Citizen, I make Free to write a Little to thee, and Herewith Present thee with a pair of Soles of Leather of my Own Tanning to Keep thy feet warm, as American Produce. It is Tan’d in a Mode of my own Invention, I think Never Practiced on this Side the Water to my Knowledge. The Steer of Whicth Hide Was Fatted at Carpenters Island, and Killed for our markett. The Hide, in the hair, weighed 140 lbs. and was 21[?] months in Tanning, and when Dry Leather weighed Near 70 lbs. on Proof of this Kind and Manner, Some of Our Best Shoemakers Say, Hammers Well. I Just Lett thee Know, that We as Tanners are Endeavoring to Excell Eacth Other in Doing our Best in this Manufactory and I think may be Justly Said the Trade is Improveing, I think we have Some as Good Hides in our Parts as in England, although not So General, Nor Yett So heavy. 
I take this Little Pleasure to Converse with thee, Well Knowing thou art a Friend to America, and Townsman of mine. I, Haveing Some Connections at Burlington, Was there Lately and See Governor Franklin, Who was Well. Thus Conclude with mucth Love, thy affectionate Friend
Samuel Noble
 Addressed: To / Benjamin Franklin Esqr / in, / London / per favor of / Capt Falconer